DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the limitations that 
1) (per claim 1) the impedance control tab including . . . an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body and 
2) (per claim 23) “the neck, the first impedance control tab, and the second impedance control tab have a tail width defined between an outer edge of the first impedance control tab and an outer edge of the second impedance control tab is less than a main body width of the main body between the first side and the second side” taken together are ambiguous.  The second limitation contradicts the first limitation.   In order for the width of the tail to be greater than the width of the body, the sides of the tail and body cannot be “aligned.”  The limitation of claim 23 raises the issues what “generally aligned” means in claim 1.    It is unknown what level of “alignment” between the tail and body would or would not be considered “generally aligned” when the claim 23 further requires that the tail and body be not aligned.  

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, 11, 13, 15, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polnyi et al. US 2009/0253287 (“Polnyi”).  Regarding claim 1, Polnyi discloses an electrical contact 1 comprising:
	a main body 11 (labeled MB in annotated figure 1 below) extending along a longitudinal axis between a mating end (labeled ME below) and a terminating end (labeled TE below) of the electrical contact, the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
	a mating contact 12 extending from the main body at the mating end, the mating contact including a mating interface 128 configured for mating with a mating electrical contact; and
	a contact tail (13, 14) extending from the main body (at the body boundary line labeled BBL below) at the terminating end, the contact tail including a foot (labeled FT in the annotated figures below, the foot being that portion of the tail below the foot boundary line labeled FBL in the annotated figures below) configured to be terminated to a circuit board, 
the contact tail including a neck (labeled NK below, the neck being that portion of 13 above the foot boundary line) extending between the foot and the main body, 
the neck having a neck height to position the foot a distance from the main body, the neck being narrower than the main body between the first side and the second side, 
the contact tail including an impedance control tab 14 (i.e., the tab 14 inherently controls the impedance of the contact tail) separated from the neck by a gap (labeled GAP below) allowing the neck to move independent of the impedance control tab, the gap being narrower than a neck width and narrower than an impedance control tab width, 
the impedance control tab having a tab height (labeled ITH below) approximately equal to the neck height (labeled NKH below) to position a distal end of the impedance control tab at the same vertical position as the foot, 
the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board (i.e., the tab 14 inherently controls the impedance of the contact tail),
the impedance control tab being coplanar with the neck (at least up to the where the spring arm begins to bend slightly at the foot/neck boundary line), 
the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body;
wherein the impedance control tab is sized and positioned relative to the neck to achieve a target impedance along the contact tail. The impedance along the contact is inherently determined by the size and position of the impedance control tab 14.

    PNG
    media_image1.png
    1766
    1365
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1712
    1323
    media_image2.png
    Greyscale

Per claim 2 the neck is inherently movable relative to the impedance control tab because of the resiliency of the sheet metal material of the contact.
Per claim 4, the main body includes a bottom (at the body boundary line labeled BBL above) extending between the first side and the second side, the neck extending from the bottom of the main body to the foot, the impedance control tab extending from the bottom of the main body toward the circuit board.
Per claim 6, the impedance control tab is a first impedance control tab (labeled IT1 above) extending along a first side of the neck (labeled NS1 above), the contact tail further comprising a second impedance control tab (labeled IT2 above) extending along a second side of the neck (labeled NS2 above). 
Per claim 7, the neck includes a first neck side and a second neck side, the second impedance control tab having a second inner side facing the second neck side, the second impedance control tab having a second outer side generally aligned with the second side of the main body.
Per claim 11, the neck and the impedance control tab are coplanar with the main body.
Per claim 13, the mating contact includes a receptacle 126 configured to receive (i.e., capable of receiving) a pin of the mating electrical contact.
Per claim 15, Polnyi discloses an electrical contact comprising:
a main body 11 extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a main body width between the first side and the second side, the main body having a front and a rear extending between the first side and the second side, the main body having a bottom between the first side and the second side;
a mating contact 12 extending from the main body at the mating end, the mating contact including a mating interface 128 configured for mating with a mating electrical contact; and
a contact tail (13, 14) positioned below the bottom of the main body, the contact tail including a foot (labeled FT in the annotated figures above, the foot being that portion of the tail below the foot boundary line labeled FBL in the annotated figures below) configured to be terminated to a circuit board, 
the contact tail including a neck (labeled NK above, the neck being that portion of 13 above the foot boundary line) extending between the foot and the bottom of the main body,
the neck having a neck height (labeled NKH above) to position the foot a distance from the main body,
 the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, 
the contact tail including an impedance control tab 14 (i.e., the tab 14 inherently controls the impedance of the contact tail) positioned between the bottom of the main body and the circuit board, 
the impedance control tab separated from the neck by a gap (labeled GAP above) allowing the neck to move independent of the impedance control tab, 
the impedance control tab having a tab height (labeled ITH above) approximately equal to the neck height (labeled NKH above) to position a distal end of the impedance control tab at the same vertical position as the foot, 
the gap being narrower than a neck width and narrower than an impedance control tab width, the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board, the impedance control tab being coplanar with the neck, the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body;
wherein the impedance control tab is inherently sized and positioned relative to the neck to achieve a target impedance along the contact.  The impedance along the contact is inherently determined by the size and position of the impedance control tab 14.
Per claim 18, the impedance control tab is a first impedance control tab extending along a first side of the neck, the contact tail further comprising a second impedance control tab extending along a second side of the neck, the neck having a first neck side and a second neck side, the first impedance control tab having a first inner side facing the first neck side, the second impedance control tab having a second inner side facing the second neck side, the first impedance control tab having a first outer side generally aligned with the first side of the main body, the second impedance control tab having a second outer side generally aligned with the second side of the main body.

Per claim 20, Polnyi discloses an electrical connector comprising:
a housing (paragraph 0014) having a mating end and mounting end, the mating end being mated with a mating electrical connector, the mounting end being mounted to a circuit board (paragraph 0007), the housing having contact channels (paragraph 0014) between the mating end and the mounting end; and
socket contacts 1 coupled to the housing, the socket contacts received in corresponding contact channels, each socket contact comprising:
a main body 11 extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a main body width between the first side and the second side, the main body having a front and a rear extending between the first side and the second side, the main body having a bottom between the first side and the second side;
a mating contact 12 extending from the main body at the mating end, the mating contact including a mating interface 128 configured for mating with a mating electrical contact; and
a contact tail (13, 14) positioned below the bottom of the main body, the contact tail including a foot (labeled FT in the annotated figures above, the foot being that portion of the tail below the foot boundary line labeled FBL in the annotated figures below) configured to be terminated to a circuit board, 
the contact tail including a neck (labeled NK above, the neck being that portion of 13 above the foot boundary line) extending between the foot and the bottom of the main body,
the neck having a neck height (labeled NKH above) to position the foot a distance from the main body,
 the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, 
the contact tail including an impedance control tab 14 (i.e., the tab 14 inherently controls the impedance of the contact tail) positioned between the bottom of the main body and the circuit board, 
the impedance control tab separated from the neck by a gap (labeled GAP above) allowing the neck to move independent of the impedance control tab, 
the impedance control tab having a tab height (labeled ITH above) approximately equal to the neck height (labeled NKH above) to position a distal end of the impedance control tab at the same vertical position as the foot, 
the gap being narrower than a neck width and narrower than an impedance control tab width, the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board, the impedance control tab being coplanar with the neck, the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body;
wherein the impedance control tab is inherently sized and positioned relative to the neck to achieve a target impedance along the contact.  The impedance along the contact is inherently determined by the size and position of the impedance control tab 14.

Regarding claim 21, The target impedance inherently matches an impedance along the main body for the following reasons:
	1) The main body and contact tail are continuous and integral and made of the same sheet metal without any discontinuity and therefore have the same conductivity (resistivity).
	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width is exactly the same as the tail width.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	
Furthermore, the inherency of the impedance matching in the prior art terminal tail and main body is evidenced by the fact that the prior art terminal has all of the structure of the claimed terminals.  Applicant discloses that this structure results in matching impedance in the tail and main body, and therefore the prior art terminal will have the same impedance matching characteristics as applicant’s terminals.  
Regarding claim 22, The target impedance inherently matches an impedance along the main body for the following reasons:
	1) The main body and contact tail are continuous and integral and made of the same sheet metal without any discontinuity and therefore have the same conductivity (resistivity).
	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width is exactly the same as the tail width.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	
Furthermore, the inherency of the impedance matching in the prior art terminal tail and main body is evidenced by the fact that the prior art terminal has all of the structure of the claimed terminals.  Applicant discloses that this structure results in matching impedance in the tail and main body, and therefore the prior art terminal will have the same impedance matching characteristics as applicant’s terminals.  

Claims 1, 5, 6, 15, 17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szu US 6152757.  Regarding claim 1, Szu discloses an electrical contact 5 comprising:
	a main body (labeled MB in annotated figure 4 below) extending along a longitudinal axis between a mating end (labeled ME below) and a terminating end (labeled TE below) of the electrical contact, the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
	a mating contact 50 extending from the main body at the mating end, the mating contact including a mating interface 52 configured for mating with a mating electrical contact; and
	a contact tail (labeled CT below) extending from the main body (at the body boundary line labeled BBL below) at the terminating end, the contact tail including a foot (labeled FT in the annotated figures below, the foot being that portion of the tail below the foot boundary line labeled FBL in the annotated figures below) configured to be terminated to a circuit board, 
the contact tail including a neck (labeled NK below, the neck being that portion of the tail above the foot boundary line) extending between the foot and the main body, 
the neck having a neck height (labeled NKH below) to position the foot a distance from the main body, the neck being narrower than the main body between the first side and the second side, 
the contact tail including an impedance control tab (labeled ICT below, i.e., the tab  inherently controls the impedance of the contact tail) separated from the neck by a gap (labeled GAP below) allowing the neck to move independent of the impedance control tab, the gap being narrower than a neck width and narrower than an impedance control tab width, 
the impedance control tab having a tab height (labeled ITH below) approximately equal to the neck height (labeled NKH below) to position a distal end of the impedance control tab at the same vertical position as the foot, 
the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board (i.e., the tab inherently controls the impedance of the contact tail),
the impedance control tab being coplanar with the neck,
the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body;
wherein the impedance control tab is sized and positioned relative to the neck to achieve a target impedance along the contact tail. The impedance along the contact is inherently determined by the size and position of the impedance control tab.

    PNG
    media_image3.png
    1733
    1339
    media_image3.png
    Greyscale


Per claim 5, the impedance control tab extends substantially an entire height of the contact tail between the circuit board and a bottom of the main body.
Per claim 6, the impedance control tab is a first impedance control tab (labeled IT1 above) extending along a first side of the neck (labeled NS1 above), the contact tail further comprising a second impedance control tab (labeled IT2 above) extending along a second side of the neck (labeled NS2 above). 
Per claim 15, Szu discloses an electrical contact comprising (see explanation regarding claim 1 for identification of structures corresponding to the claim):
a main body extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a main body width between the first side and the second side, the main body having a front and a rear extending between the first side and the second side, the main body having a bottom between the first side and the second side;
a mating contact extending from the main body at the mating end, the mating contact including a mating interface configured for mating with a mating electrical contact; and
a contact tail positioned below the bottom of the main body, the contact tail including a foot configured to be terminated to a circuit board, the contact tail including a neck extending between the foot and the bottom of the main body, the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, the contact tail including an impedance control tab  positioned between the bottom of the main body and the circuit board, the impedance control tab separated from the neck by a gap allowing the neck to move independent of the impedance control tab, the gap being narrower than a neck width and narrower than an impedance control tab width, the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board, the impedance control tab being coplanar with the neck, the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body;
wherein the impedance control tab is inherently sized and positioned relative to the neck to achieve a target impedance along the contact.  The impedance along the contact is inherently determined by the size and position of the impedance control tab.
Per claim 17, the impedance control tab extends substantially an entire height of the contact tail between the circuit board and a bottom of the main body.
Per claim 23, the neck, the first impedance control tab, and the second impedance control tab have a tail width (labeled TW above) defined between an outer edge of the first impedance control tab and an outer edge of the second impedance control tab is less than a main body width (labeled MBW above) of the main body between the first side and the second side.

	Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Polnyi in view of  Liao et al. US 7052284 (“Liao ‘284).  Regarding claims 5 and 17, Polnyi does not show the contact compressed by the board, so Polnyi does not show that the impedance control tab extends substantially an entire height of the contact tail between the circuit board and a bottom of the main body.
	Liao ‘284 discloses a similar contact showing that the impedance control tabs (labeled ICT below) extend to the bottom of the housing 2 such that the impedance control tab extends substantially an entire height of the contact tail between the circuit board 4 and a bottom of the main body as shown in Liao figure 7.
	It would have been obvious to use the Polnyi contact in the same manner, wherein compression of the Polnyi contact by the circuit board results in the free end impedance tab being substantially adjacent the mating circuit board as taught in Liao.   The reason for doing so would have been to have the device operate as intended and minimize the overall height of the mating components as was known in the art.

    PNG
    media_image4.png
    1385
    1071
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1741
    1345
    media_image5.png
    Greyscale


Response to Arguments
	Applicant’s arguments have been considered.  The examiner maintains that all of the claimed limitations which applicant argues are not disclosed in the prior art are disclosed in the prior art as set out in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2832